OPINION OF THE COURT
Joseph Gerace, J.
In this civil action alleging that plaintiff was assaulted by-police officers during and following a bar fight, defendants move in limine to bar the introduction of evidence that one of the defendant police officers was arrested some 11 years ago for *619disorderly conduct and resisting arrest during another bar fight. The arrest culminated in an adjournment in contemplation of dismissal (ACD) pursuant to CPL 170.55.
The motion is granted. Subdivision (8) of that section reads:
“The granting of an adjournment in contemplation of dismissal shall not be deemed to be a conviction or an admission of guilt. No person shall suffer any disability or forfeiture as a result of such an order. Upon the dismissal of the accusatory instrument pursuant to this section, the arrest and prosecution shall be deemed a nullity and the defendant shall be restored, in contemplation of law, to the status he occupied before his arrest and prosecution.”
Although New York law permits impeachment of a witness through evidence of any vicious or criminal act of his life that has a bearing on his credibility as a witness, it would be improper for a court to allow plaintiff to ask a witness questions about an incident resulting in an ACD disposition.